DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
        1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

    2.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. (US 11304016). Although the conflicting claims are not identical, they are not patentably distinct from each other because they both claims similar methods and comprise almost identical steps (See claim below for comparison).  
Application No. 17687293
1. A method comprising: accessing a set of hearing-assistance device options, each hearing-assistance device option defining a form factor of a hearing-assistance device, in a set of hearing- assistance devices; accessing an image of an ear of the user; detecting the ear in a region of the image; extracting a set of features from the region of the image; interpreting a set of constraining dimensions of the ear of the user based on the set of features; identifying a subset of hearing-assistance device options, in the set of hearing- assistance device options, defining form factors conforming to the set of constraining dimensions; and selecting a first hearing-assistance device option from the subset of hearing-assistance devices.
US patent No. 11304016 
1. A method comprising: generating a hearing profile for the user based on a hearing assessment of the user; accessing a set of hearing-assistance device options, each hearing-assistance device option defining a form factor of a hearing-assistance device, in a set of hearing-assistance devices; accessing an image of an ear of the user; detecting a set of constraining dimensions in the image of the ear of the user; identifying a subset of hearing-assistance device options, in the set of hearing-assistance device options, defining form factors conforming to the set of constraining dimensions; accessing a set of preferences of the user; ranking the subset of hearing-assistance device options based on the set of preferences of the user; selecting a first hearing-assistance device option, from the subset of hearing-assistance device options, corresponding to a highest rank in the subset of hearing-assistance device options; and configuring a first hearing-assistance device represented by the first hearing-assistance device option with the hearing profile for the user.
Application No. 17687293
18. A method comprising: accessing a set of hearing-assistance device options, accessing a set of preferences of the user; identifying a subset of hearing-assistance device options in the set of hearing- assistance device options most likely to be selected by the user based on the set of preferences of the user; and dispatching the selected set of hearing-assistance devices to the user.
US patent No. 11304016 
11. A method comprising: generating a hearing profile for the user based on a hearing assessment; accessing a set of hearing-assistance device options, each hearing-assistance device option defining a form factor of the hearing-assistance device; detecting a constraining dimension based on an image of the ear of the user; identifying a first subset of hearing-assistance device options in the set hearing-assistance device options defining form factors conforming to the constraining dimension; accessing a set of preferences of the user; identifying a second subset of hearing-assistance device options in the first subset of hearing-assistance device options most likely to be selected by the user based on the set of preferences of the user; configuring a selected set of hearing-assistance devices represented in the second subset of hearing-assistance devices with the hearing profile for the user; and dispatching the selected set of hearing-assistance devices to the user.
The subject matter claimed in the instant application is fully disclosed in the US patent 11304016 and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The claimed invention in the instant application is fully disclosed in the patent and it is broader than the claimed invention in the patent (US 11304016). No new invention or new improvement is being claimed in the instant application. Applicant is now attempting to claim broadly that which had been previously described in more detail in the claims of the patent (In re Van Ornum, 214 USPQ 761 CCPA 1982). 
      	Furthermore, there is no apparent reason why Applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.      
Allowable Subject Matter
1. Claims 2-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claim(s) 1 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 20130343585) in view of Jobani et al. (WO 2015/108717).
Regarding claim 1, Bennett discloses a method comprising: accessing a set of hearing-assistance device options (Paragraph: 0148: Bennett discusses how a system accessed by or on behalf of hearing assist device), each hearing-assistance device option defining a form factor of a hearing-assistance device, in a set of hearing- assistance devices (Paragraphs: 0148, 0152 and 0157: Bennett discusses how a hearing assist device 1501 communicate with a second hearing assist device worn by the same user; and how the determination of whether a particular operation should be performed by hearing assist device 1501 versus the second hearing assist device, i.e. a set of hearing- assistance devices option); accessing an image of an ear of the user (Paragraphs: 0057 and 0059: Bennett discusses how a system allow to captures an image of the inside of the user's ear); identifying a subset of hearing-assistance device options, in the set of hearing- assistance device options (Paragraphs: 0148, 0152 and 0157); and selecting a first hearing-assistance device option from the subset of hearing-assistance devices (Paragraphs: 0088, 0152 and 0157: Bennett discusses how a system determine whether a particular operation should be performed by hearing assist device 1501 (i.e. selecting a first hearing-assistance device option) versus the second hearing assist device; and how a system select a DSP configuration based on a hearing assist mode selected by a user of hearing assist device).    
Bennett discloses the invention set forth above but does not specifically points out “detecting the ear in a region of the image; extracting a set of features from the region of the image; interpreting a set of constraining dimensions of the ear of the user based on the set of features; defining form factors conforming to the set of constraining dimensions”
Jobani discloses detecting the ear in a region of the image (Page.4 lines 17-19: Jobani discusses how images of the ear and other visual data captured); extracting a set of features from the region of the image (Page.29 lines 14-28 and Page.30 lines 18-30: Jobani discusses how a system how the scans/pictures images of the user's ears visually detect several feature points of the user's ears from different angles and identifying these feature points from the images; and identifying them on the scanned mesh model to refine the scanned model to improve on any areas that may not have been well scanned); interpreting a set of constraining dimensions of the ear of the user based on the set of features (Page.4 lines 17-20 and Page.30 lines 18-30: Jobani discusses how the images of the ears and/or other visual data captured in the presence of a reference object placed near the ears of the user to help in analyzing the size of the ears the user); defining form factors conforming to the set of constraining dimensions (Page.4 lines 17-25 and Page.30 lines 18-30: analyzing the size of the ear ears of the user based on reference object measurement). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Bennett, and modify a system to detecte the ear in a region of the image; extracting a set of features from the region of the image; interpreting a set of constraining dimensions of the ear of the user based on the set of features; defining form factors conforming to the set of constraining dimensions, as taught by Jobani, thus allowing to improved system and method of producing a customized earphone unit, which fits into the ears of individual users, as discussed by Jobani  
Regarding claim 18, Bennett discloses a method comprising: accessing a set of hearing-assistance device options (Paragraph: 0148: Bennett discusses how a system accessed by or on behalf of hearing assist device),  accessing a set of preferences of the user (Paragraphs: 0148, 0152 and 0157: Bennett discusses how a hearing assist device 1501 communicate with a second hearing assist device worn by the same user; and how the determination of whether a particular operation should be performed by hearing assist device 1501 versus the second hearing assist device, i.e. a set of hearing- assistance devices option);  identifying a subset of hearing-assistance device options in the set of hearing- assistance device options most likely to be selected by the user based on the set of preferences of the user (Paragraphs: 0088, 0152 and 0157: Bennett discusses how a system determine whether a particular operation should be performed by hearing assist device 1501 versus the second hearing assist device, i.e. selected by the user based on the set of preferences of the user); 
 Bennett discloses the invention set forth above but does not specifically points out “dispatching the selected set of hearing-assistance devices to the user”
Jobani however discloses dispatching the selected set of hearing-assistance devices to the user (Page.2-3, Paragraphs: 05, 07: Jobani discusses how a system allow individual users to design and build headphones based on the respective size and shape of their ears easily without require an expert's assistance; and how the electronic communication device may be used to capture a plurality of images of the user ears that can be connected to a networked device, i.e. allowing to communicating/dispatching the selected set of hearing-assistance devices to the user)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOSEF K LAEKEMARIAM/   Examiner, Art Unit 2651                                                                                                                                                                                                                  11/29/2022